Citation Nr: 1516364	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  09-24 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling prior to January 9, 2008, and 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966 and is in receipt of the Purple Heart, among other medals.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that rating decision, the RO denied an increased evaluation in excess of 50 percent for the Veteran's PTSD. 

In a March 2009 rating decision, the RO granted entitlement to an increased rating for PTSD and assigned a 70 percent evaluation, effective from January 9, 2008.  Since the increase does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In March 2012, the Veteran testified at a hearing before an Acting Veterans Law Judge who is no longer employed at the Board.  A transcript of that hearing is of record.  In February 2013, the Veteran was notified that he could attend another hearing conducted by a different Veterans Law Judge who would decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014) (requiring that the Veterans Law Judge who conducts a hearing on an appealed issue must participate in any decision made on that appeal).  In March 2013, the Veteran responded that he did not wish to appear at another hearing and requested that the Board proceed with the adjudication of this appeal.

In May 2012, April 2013, and July 2014, the Board remanded the case for additional development.  That development was completed, and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS paperless file, there is a Virtual VA paperless file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals documents that are duplicative of the evidence in the VBMS file.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.


CONCLUSION OF LAW

A 70 percent evaluation, but no higher, for PTSD for the entire appeal is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In this case, the RO provided the Veteran with a notification letter in August 2007, prior to the initial decision on the claim in February 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the August 2007 letter notified the Veteran of the evidence needed to substantiate his claim for an increased evaluation.  The letter also informed him of the division of responsibilities in obtaining the evidence to support his claim and explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an increased rating for PTSD.

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available service and post-service treatment notes are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  In this case, the Veteran was afforded VA PTSD examinations in August 2007, May 2009, June 2012, and August 2014.  There has been no allegation that the most recent examination was inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examiners described the service-connected PTSD in detail sufficient to allow the Board to make a fully informed determination.  Id.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined in August 2014.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

With regard to the July 2014 remand, the Board finds that AMC substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AMC obtained outstanding VA treatment notes and associated them with the electronic claims file and provided the Veteran with a sufficient VA examination to evaluate the current nature and severity of his PTSD.  As such, the AMC has substantially complied with the Board's instructions.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a Statement of the Case (SOC) and Supplemental Statements of the Case (SSOCs), which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained, and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).

Laws and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, as in this case, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

That portion of the rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  A GAF score ranging 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  Id.  A GAF score between 31 and 40 reflects some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Id.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a 70 percent rating for service-connected PTSD for the entire period.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships..  Id.

For this period, the evidence reflects that the Veteran's PTSD had been manifested by difficulty sleeping, recurrent nightmares, irritability, difficulty in his relationship with his son, difficulty in adapting to stressful situations, and avoidance of social situations.

Specifically, as to social impairment, during the August 2007 VA examination, the Veteran indicated that he was socially isolated and he did not participate in any social activities.  He reported that he took care of his 11 year-old son, walked his dog, and avoided engaging with anyone.  He indicated that he was very happy to look after his son and it gave him meaning for his life.  He stated that without his son, he would be depressed and withdrawn.  Similarly, during the May 2008 VA examination, he stated that if it were not for his son and his second wife, he would prefer to be dead than to live with his PTSD and difficulty speaking following his stroke in 2001.  However, he denied suicidal ideation, having a suicide plan, and having an intent to die.  During the June 2007 VA PTSD examination, the Veteran reported that he got along well with his second wife.  He related that he never argued with his wife, but he had frequent verbal arguments with his fifteen year-old son.  He also indicated that he maintained a relationship with an adult son from his first marriage.  During the August 2014 VA examination, the Veteran reported that he had a "hot and cold" relationship with his 18 year-old son and that he was estranged from his children and grandchildren from his first marriage.  He described being socially isolated and indicated that he had few friends outside of the veterans in his therapy group.  He related that he spent his time attending PTSD support groups, cooking, working out, and working around his house.

As to occupational impairment, throughout the appeal, the Veteran reported that he had not worked full-time since 1987.  He was medically retired from his position as a police officer due to a shoulder injury.  He indicated that he worked as an art dealer and dealt with antiques until he had strokes in 1990 and 1991. He related that he had not worked at all since 2001.  He noted that he participated in few activities other than driving his wife and son to the train and to school.  

The record clearly demonstrates occupational and social impairment.  However, at no time during the appeal period has the Veteran shown symptoms consistent with the general level of impairment warranting a 100 percent evaluation, or akin to the symptoms listing as found in the rating criteria.  Mauerhan, supra.  Rather, the Veteran demonstrated appropriate affect; his speech content was normal, despite a stutter and halted speech that were residuals of his strokes; he denied persistent delusions or hallucinations; he was oriented to person, place, and time; and he denied suicidal ideation.  

Additionally, none of the examiners opined that the Veteran had total occupational and social impairment.  Rather, the June 2007 VA examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  He noted that the Veteran was likely totally impaired for occupational purposes with his additional physical problems; however, he stated, "I believe that DUE SOLELY TO HIS PTSD, [the Veteran] has a marked but not total impairment of occupational and social functioning."  During the August 2007 VA examination, the Veteran acknowledged that he had residual expressive aphasia and mild cognitive problems, including concentration and memory difficulties, following his strokes.  The August 2007 VA examiner opined that the Veteran was incapable of working due to the effects of his stroke and his aphasic difficulties.  During the May 2008 VA PTSD assessment, the examining psychologist noted that the Veteran's PTSD was "severe" and noted that it provided major impairments in many areas of the Veteran's life.  While he indicated that the Veteran's inability to work; social isolation; and inability to enjoy, relax, and feel content were the result of his PTSD; in a June 2008 addendum opinion, the Veteran's treating VA psychiatrist opined that the Veteran was unemployed and continued to remain unemployable due to his PTSD and "other closely related and exacerbated disabling medical issues."  Further, the May 2009 VA examiner opined that the Veteran's occupational functioning had diminished over the years.  He indicated that the Veteran tended to withdraw from social situations and he had lowered interest in recreational pursuits.  He reported that the Veteran's high anxiety, intrusive distressing thoughts about war, sleep disruption, and hypervigilance impaired his social and occupational functioning.  Finally, the August 2014 VA examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

The Board acknowledges that the Veteran was assigned GAF scores ranging from 40 to 53 during VA examinations from this time period.  In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the symptoms demonstrated by the Veteran do not reflect an entire picture of behavior and level of impairment that is indicative of the lowest GAF score of 40 assigned during a May 2008 VA PTSD assessment.  The other GAF scores assigned during this period were generally consistent with the symptomatology contemplated in the 70 percent rating and support such a rating for this period.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and the VA examiner's explanations to be the most probative evidence of the Veteran's psychological symptomatology.

Accordingly, the Board finds that the schedular criteria for the next higher 100 percent disability evaluation have not been met at any point during the appeal period.  The preponderance of the evidence is against a finding that a 100 percent evaluation is appropriate; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of the Veteran's PTSD, including social impairment, nightmares, panic attacks less than one time per week, and irritability, are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  As discussed above, there is a higher rating available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

An increased rating for PTSD of 70 percent, but no higher, disabling for the entire period is warranted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


